DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 2/12/21.
    Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                       Specification
2. 	Applicant is reminded of the proper language and format for an abstract of the disclosure. 	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 3. 	The abstract of the disclosure is objected to because of the legal phraseology term “means” on lines 2 and 7.                                        Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term “SMD” is indefinite since it is not clearly defined.

Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claims 1 – 11 and 15 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antoni et al. (2010/0005909, hereinafter Antoni – See IDS dated 4/18/22).
Regarding claim 1, Antoni discloses an apparatus comprising a torque sensor device having a magnetic arrangement 1 (See Fig. 1), a stator arrangement 2, 5 (See Fig. 3) and a magnetic sensor arrangement, wherein the magnetic arrangement is configured for generating at least one magnetic field, wherein a magnetic flux can be generated in the stator arrangement, wherein the magnetic arrangement and the stator arrangement are movable relative to each other in the circumferential direction, wherein the magnetic arrangement and the stator arrangement are configured and arranged relative to each other so that, by means of a relative movement between the magnetic arrangement and the stator arrangement in the circumferential direction about a centre axis of the torque sensor device, a first magnetic flux Bsense1 with a first magnetic flux direction and a second magnetic flux Bsense2 with a second flux direction opposite to the first flux direction can be generated in the stator arrangement, wherein the stator arrangement is configured to conduct the first magnetic flux generated in the stator arrangement and the second magnetic flux generated in the stator arrangement to the magnetic sensor device, and wherein the magnetic sensor arrangement comprises a first magnetic sensor 4a for detecting the first magnetic flux and a second magnetic sensor 4b for detecting the second magnetic flux (See Pg. 3, Paras. 0038 – 0040).
 	Regarding claim 2, the stator arrangement has a first stator 2, a second stator 5 and a third stator 2, 5 which are each arranged concentrically with respect to one another along the centre axis, wherein the third stator is arranged in the axial direction, with respect to the centre axis of the stator arrangement, between the first stator and the second stator, wherein, by means of a relative movement between the magnetic arrangement and the stator arrangement in the circumferential direction, the first magnetic flux  with the first magnetic flux direction is generated between the first stator and the third stator in the stator arrangement and the second magnetic flux with the second flux direction opposite to the first flux direction can be generated between the second stator and the third stator in the stator arrangement (See Fig. 3, Pg. 4, Para. 0045).  
 	Regarding claim 3, the first stator 2 and the second stator 5 each comprise a stator body in the shape of an annular disc and tabs 2a, 5a which extend in each case away from the associated stator body in an axial direction, wherein the first stator and the second stator are configured and arranged in such a manner that the tabs of the first stator  and of the second stator each extend in the axial direction from the associated stator body in the direction of the third stator (See Fig. 3).    	Regarding claim 4, the third stator comprises a stator ring and first tabs 2a, 5a and second tabs 2b, 5b, wherein the first tabs and second tabs each extend away from the stator ring of the third stator in opposite axial directions (See Fig. 3).
 	Regarding claim 5, the first tabs and the second tabs of the third stator are arranged in each case at least partially offset from one another, in particular in each case completely offset from one another, in the circumferential direction (See Fig. 3).  
 	Regarding claim 6, the first tabs and the second tabs of the third stator are arranged at least partially overlapping, preferably completely overlapping, in the circumferential direction, in particular in alignment with one another in the axial direction (See Fig. 3).  
 	Regarding claim 7, the first tabs of the third stator are arranged offset from the tabs of the first stator in the circumferential direction and engage in particular in a meshing manner in spacings between the tabs of the first stator and/or the second tabs of the third stator are arranged offset from the tabs of the second stator in the circumferential direction and engage in particular in a meshing manner in spacings between the tabs of the second stator (See Fig. 3).  
 	Regarding claim 8, the stator ring of the third stator is formed by a stator body  which is arranged concentrically with respect to the centre axis, extends in the radial direction and is in the shape of an annular disc, and the first tabs and the second tabs  extend away from said stator body (See Fig. 3).  
 	Regarding claim 9, the magnetic arrangement 1 has a magnetic element which extends in the axial direction, in particular over an entire axial length of the third stator (See Figs. 1 and 3).   	Regarding claim 10, a polarity of the magnetic arrangement 1, in particular of the at least one magnetic element is constant in the axial direction (See Fig. 1).  
 	Regarding claim 11, the torque sensor device has a third stator, the first tabs  and second tabs of which are arranged completely overlapping in the circumferential direction, in particular in alignment with one another in the axial direction, wherein the first tabs and the second tabs of the third stator in each case at least partially overlap sections of different polarity in particular in the circumferential direction (See Fig. 3).  
 	Regarding claim 15, at least one magnetic sensor 4a, 4b of the magnetic sensor arrangement, or in particular both magnetic sensors is a wired magnetic sensor with connection pins, wherein the magnetic sensor is arranged in the axial direction between the third stator and one of the other two stators, and in particular is arranged in such a manner that the connection pins point outwards in the radial direction  (See Figs. 1 and 3).  
 	Regarding claim 16, at least one magnetic sensor 4a, 4b of the magnetic sensor arrangement, in particular both magnetic sensors, is an SMD magnetic sensor, wherein the magnetic sensor is arranged in the axial direction level with the third stator and is arranged in particular on a printed circuit board which is arranged with its printed circuit board plane oriented normally with respect to the centre axis of the stator arrangement (See Pg. 4, Para. 0044).   
  	Regarding claim 17, the torque sensor device has a first pair of flux conductors 3a, 3b with two flux conductors for focusing, for amplifying, and for transmitting the first magnetic flux to the magnetic sensor arrangement to the first magnetic sensors and a second pair of flux conductors 6a, 6b with two flux conductors for focusing, for amplifying, and for transmitting the second magnetic flux to the magnetic sensor arrangement and to the second magnetic sensor, wherein at least two of the flux conductors are geometrically identical or are identical parts (See Pg. 3, Paras. 0038 – 0040).  
 	Regarding claim 18, detecting a first magnetic flux density by means of a first magnetic sensor 4a and generating a first sensor signal, detecting a second magnetic flux density by means of a second magnetic sensor 4b and generating a second sensor signal, simultaneously calculating a difference from the first sensor signal and the second sensor signal and  determining the torque applied to the shaft in accordance with the difference calculated from the first sensor signal and the second sensor signal (See Pg. 3, Para. 0040).  
 	Regarding claim 19, before the torque applied to the shaft is determined in accordance with the difference calculated from the first sensor signal and the second sensor signal, the calculated difference is divided by a factor of two (See Pg. 4, Para. 0044).   	Regarding claim 20, the stator comprises a stator body 2 extending in the radial direction and first tabs and second tabs, wherein the first tabs and second tabs each extend away from said stator body in opposite axial directions (See Figs. 1 and 2).  
 	Regarding claim 21, the first tabs and the second tabs are arranged in each case at least partially offset from one another, or in each case completely offset from one another, in the circumferential direction, or wherein the first tabs and the second tabs  are arranged at least partially overlapping, preferably completely overlapping, in the circumferential direction, in particular in alignment with one another in the axial direction (See Fig. 1).  	Regarding claim 22,  the stator arrangement has a first stator, a second stator  and a third stator which are each arranged concentrically with respect to one another along a centre axis, wherein the third stator is arranged in the axial direction, with respect to the centre axis, between the first stator and the second stator, and wherein the third stator comprises a stator body extending in the radial direction and first tabs and second tabs, wherein the first tabs and second tabs each extend away from said stator body in opposite axial directions (See Fig. 3).   9. 	Claims 1, 10, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (CN103808443).  	Regarding claim 1, Lee discloses an apparatus comprising a torque sensor device having a magnetic arrangement 100, 200, a stator arrangement 200 and a magnetic sensor arrangement, wherein the magnetic arrangement is configured for generating at least one magnetic field, wherein a magnetic flux can be generated in the stator arrangement, wherein the magnetic arrangement and the stator arrangement are movable relative to each other in the circumferential direction, wherein the magnetic arrangement and the stator arrangement are configured and arranged relative to each other so that, by means of a relative movement between the magnetic arrangement and the stator arrangement in the circumferential direction about a centre axis of the torque sensor device, a first magnetic flux 310 with a first magnetic flux direction and a second magnetic flux 320 with a second flux direction opposite to the first flux direction can be generated in the stator arrangement, wherein the stator arrangement is configured to conduct the first magnetic flux generated in the stator arrangement and the second magnetic flux generated in the stator arrangement to the magnetic sensor device, and wherein the magnetic sensor arrangement comprises a first magnetic sensor 400 for detecting the first magnetic flux and a second magnetic sensor 400 for detecting the second magnetic flux (See Pg. 3, lines 35 – 41 and Pg. 4, lines 1 – 22).   
 	Regarding claim 10, a polarity of the magnetic arrangement, in particular of the at least one magnetic element is constant in the axial direction (See Fig. 2).   	Regarding claim 17, the torque sensor device has a first pair of flux conductors 310 with two flux conductors for focusing, for amplifying, and for transmitting the first magnetic flux to the magnetic sensor arrangement to the first magnetic sensors and a second pair of flux conductors 320 with two flux conductors for focusing, for amplifying, and for transmitting the second magnetic flux to the magnetic sensor arrangement and to the second magnetic sensor, wherein at least two of the flux conductors are geometrically identical or are identical parts (See Fig. 1).   	Regarding claim 20, the stator 200 comprises a stator body extending in the radial direction and first tabs 210 and second tabs 220, wherein the first tabs and second tabs each extend away from said stator body in opposite axial directions (See Fig. 1).                                       Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni in view of Jun et al. (KR20100105990, hereinafter Jun).	Regarding claim 12, Antoni discloses an apparatus comprising a torque sensor device having a magnetic arrangement 1 (See Fig. 1), a stator arrangement 2, 5 (See Fig. 3) and a magnetic sensor arrangement, wherein the magnetic arrangement is configured for generating at least one magnetic field, wherein a magnetic flux can be generated in the stator arrangement, wherein the magnetic arrangement and the stator arrangement are movable relative to each other in the circumferential direction, wherein the magnetic arrangement and the stator arrangement are configured and arranged relative to each other so that, by means of a relative movement between the magnetic arrangement and the stator arrangement in the circumferential direction about a centre axis of the torque sensor device, a first magnetic flux Bsense1 with a first magnetic flux direction and a second magnetic flux Bsense2 with a second flux direction opposite to the first flux direction can be generated in the stator arrangement, wherein the stator arrangement is configured to conduct the first magnetic flux generated in the stator arrangement and the second magnetic flux generated in the stator arrangement to the magnetic sensor device, and wherein the magnetic sensor arrangement comprises a first magnetic sensor 4a for detecting the first magnetic flux and a second magnetic sensor 4b for detecting the second magnetic flux (See Pg. 3, Paras. 0038 – 0040).
Antoni fails to disclose that the magnetic arrangement has a first section extending in the axial direction and a second section extending in the axial direction, wherein, at least one position in the circumferential direction of the magnetic arrangement, or at each position in the circumferential direction, the polarity of the first axial section at this position is opposite to the polarity of the second axial section at this position. 	However, Jun discloses an apparatus comprising a first section 111 extending in the axial direction and a second section 112 extending in the axial direction, wherein, at least one position in the circumferential direction of the magnetic arrangement, or at each position in the circumferential direction, the polarity of the first axial section at this position is opposite to the polarity of the second axial section at this position. 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Antoni according to the teachings of Jun for the purpose of, advantageously providing an improved sensor since this type of sensor detector the torsion angle of an output shaft with only one magnetic induction without undergoing a second magnetic induction process (See Jun, Pg. 2, lines 44 – 45 and Pg. 3, lines 1 – 2).
 	Regarding claim 14, Antoni fails to disclose that the first axial section and the second axial section abut each other in the axial direction and are part of a common magnetic element. 
 	However, in Jun, the first axial section and the second axial section abut each other in the axial direction and are part of a common magnetic element (See Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Antoni according to the teachings of Jun for the purpose of, advantageously providing an improved sensor since this type of sensor detector the torsion angle of an output shaft with only one magnetic induction without undergoing a second magnetic induction process (See Jun, Pg. 2, lines 44 – 45 and Pg. 3, lines 1 – 2).
                                            Allowable Subject Matter
13. 	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.14. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the torque sensor device furthermore has a third stator, the first tabs and second tabs of which are arranged in each case at least partially offset from one another, or in each case completely offset from one another, in the circumferential direction, wherein the first tabs and the second tabs of the third stator in each case at least partially overlap sections of different polarity in particular in the circumferential direction” (referring to claim 13) in combination with the other limitations presented in claim 1.                                                        Conclusion15.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.16. 	Franz (9,347,843) discloses a low height sensor for measuring torque angle.
 	Froehlich et al. (6,912,923) disclose a device for determining the torque exercised on a shaft. 	Maehara et al. (JP2013195288) disclose a torque sensor. 	Obayashi (JP2022015064) discloses a torque sensor output adjustment method and torque sensor assembly method.17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855      12/2/22